Citation Nr: 1826660	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-42 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, claimed as pain and bloating of the stomach and appendectomy residuals. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg disorder, claimed as right leg weakness and tiredness.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left leg disorder, claimed as left leg weakness and tiredness.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 

5.  Entitlement to service connection for a gastrointestinal disorder, claimed as pain and bloating of the stomach and appendectomy residuals. 
6.  Entitlement to service connection for right leg disorder, claimed as right leg weakness and tiredness, to include as secondary to pigmented penile macules.

7.  Entitlement to service connection for left leg disorder, claimed as left leg weakness and tiredness, to include as secondary to pigmented penile macules.

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 

9.  Entitlement to service connection for pigmented penile macules.

10.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to pigmented penile macules.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for right leg disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for left leg disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a gastrointestinal disorder is denied.
Entitlement to service connection for right leg disorder is denied.

Entitlement to service connection for left leg disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for pigmented penile macules is denied.

Entitlement to service connection for ED is denied.


FINDINGS OF FACT

1.  The January 2010 rating decision denying the Veteran's claim of entitlement to service connection for a gastrointestinal disorder is final; new and material evidence has been received to reopen the claim.

2.  The January 2010 rating decision denying the Veteran's claim of entitlement to service connection for right leg disorder is final; new and material evidence has been received to reopen the claim.

3.  The January 2010 rating decision denying the Veteran's claim of entitlement to service connection for left leg disorder is final; new and material evidence has been received to reopen the claim.

4.  The January 2010 rating decision denying the Veteran's claim of entitlement to service connection for depression is final; new and material evidence has been received to reopen the claim.

5.  The Veteran has not had a diagnosed gastrointestinal disorder during the appeal period or within proximity thereto. 

6.  A right leg disorder is not etiologically related to an in-service injury, event, or disease.
7.  A left leg disorder is not etiologically related to an in-service injury, event, or disease.

8.  An acquired psychiatric disorder is not etiologically related to an in-service injury, event, or disease.

9.  Pigmented penile macules are not etiologically related to an in-service injury, event, or disease.

10.  ED is not etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of entitlement to service connection for a gastrointestinal disorder is reopened.

2.  New and material evidence has been received and the claim of entitlement to service connection for right leg disorder is reopened.

3.  New and material evidence has been received and the claim of entitlement to service connection for left leg disorder is reopened.

4.  New and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

5.  The criteria for direct service connection for a gastrointestinal disorder have not been met.  

6.  The criteria for direct service connection for a right leg disorder have not been met.   

7.  The criteria for direct service connection for a left leg disorder have not been met.  
8.  The criteria for direct service connection for an acquired psychiatric disorder have not been met.  

9.  The criteria for direct service connection for pigmented penile macules have not been met.  

10.  The criteria for direct service connection for ED have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1973 to October 1976.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2018 travel board hearing.  A transcript of that hearing is of record.

At the March 2018 hearing, the Veteran's representative stated that he would upload the Veteran's updated private and VA medical records into the electronic system for the undersigned VLJ to examine.  The Board interprets this statement to mean that the Veteran, through his representative, waived RO consideration of said medical records.  That evidence may now be considered by the Board.

The issue of entitlement to service connection for a post-appendectomy scar has been raised by the record during the March 2018 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



1.  NEW AND MATERIAL EVIDENCE

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed a request to reopen his claims for entitlement to service connection for appendectomy residuals, right leg disorder, left leg disorder, and depression in August 2011.  His claims were previously denied in January 2010. 

At the time of the January 2010 denial, evidence of record included private medical treatment records, VA medical treatment records, and service personnel records.

Since the last final denial, evidence added includes additional private medical treatment records. 

Based on a review of this new evidence, cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for service connection for appendectomy residuals, right leg disorder, left leg disorder, and depression are now reopened.

2.  SERVICE CONNECTION

The Veteran contends that he experiences pigmented penile macules, ED, a gastrointestinal disorder, a bilateral leg disorder, and an acquired psychiatric disorder which are related to his active service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Gastrointestinal Disorder

The Veteran asserts that he experiences a gastrointestinal disorder that is related to his active service.

The question for the Board is whether the Veteran has a current diagnosis of a gastrointestinal disorder that either began during active service, or is etiologically related to an in-service disease or injury. 

After a review of the record, the Board finds that there is no competent, credible, and probative evidence that would establish that the Veteran experiences a gastrointestinal disorder that is etiologically related to his active service. 

The Veteran's service treatment records (STRs) show that he was admitted to the emergency room in April 1975 for an appendectomy.  The appendectomy was performed on April 3, 1975 and the Veteran remained in the hospital for observation until April 8, 1975.  There were no annotations showing any post-operative issues or infections.  The remaining records do not show any other gastrointestinal issues.  The Veteran reported no gastrointestinal issues at the time of the September 1976 separation examination.

The Veteran underwent a VA examination for his gastrointestinal condition in November 2009.  The Veteran stated that he has experienced stomach issues for 10 years, and that they were a result of having emergency appendectomy which resulted in an infection.  The Veteran related that he experienced bloating, fullness, and constant abdominal pain.  He reported that he did not receive any medical treatment for the condition, that his stomach did not cause incapacitation, and that it affected him both at work and at home as he had to lay down when his stomach bothered him.  Upon physical examination, the examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner noted that there were no corresponding findings in the Veteran's STRs that would reflect his current symptoms.  The examiner noted that the medical records showed treatment for a simple abdominal pain due to gas, indigestion, or simple upset stomach findings, all of which were alleviated by the use of Donnatal (a medication used to treat irritable bowel syndrome symptoms).  In other words, they were acute and not chronic conditions.    

None of the Veteran's private treatment records show a diagnosis of a gastrointestinal disorder.  See private treatment records, April 30, 2010-November 8, 2017.  The Veteran complained of stomach bloating, and was told by the physician to increase fiber in his diet to improve his bowel habits.  See private treatment records, March 23, 2012.  His abdomen was repeatedly noted to soft, non-tender, non-distended, with normal bowel sounds.  See private treatment records, April 2, 2009; July 8, 2010; September 23, 2010; March 8, 2011; June 3, 2011; December 29, 2013.  The Veteran self-reported GERD and a feeling of fullness at only one point.  See private treatment records, March 30, 2012.  He underwent a colonoscopy in April 2006, with normal results.  Another colonoscopy in July 2009 found diverticulosis in the entire colon, and a high fiber diet was recommended.  His physician opined that his abdominal bloating was likely functional, related to constipation.  See private treatment records, February 16, 2010.        

Regarding the first element of service connection (i.e. a current disability), importantly, the Veteran's medical records do not show a diagnosis of a gastrointestinal disorder, or any residuals of his in-service appendectomy.  All treatment records in evidence are completely silent for a chronic gastrointestinal disorder, or residuals of an appendectomy.  The November 2009VA examiner found that the Veteran did not have a gastrointestinal disorder, or any residuals of his in-service appendectomy.  

As such, the Veteran's claim for entitlement to service connection for a gastrointestinal disorder fails.  He did not have a diagnosis of a chronic gastrointestinal disorder either in active service or after it.  And, the best evidence of record shows that the Veteran does not have a current diagnosis of appendectomy residuals.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered whether the Veteran experienced a gastrointestinal disorder or appendectomy residuals at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a gastrointestinal disorder at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed gastrointestinal disorder to active service. 

The Board has considered the Veteran's lay statements in support of his claim.  In multiple statements, the Veteran related that he believed that he had a gastrointestinal disorder that was related to his service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a gastrointestinal disorder, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a gastrointestinal disorder and its etiology.  The claims file does not contain any medical examinations diagnosing the Veteran with a gastrointestinal disorder, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Finally, the Board is cognizant of the recent holding in Saunders v. Wilkie which stated that where pain causes functional impairment, a disability for VA compensation purposes exists, even if there is no underlying diagnosis.  Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In sum, pain alone resulting in functional impairment is in fact a disability, and should not be summarily discounted as a bar to benefits based on a finding of no current diagnosis.  However, the Veteran does not claim, nor do his medical records show that he experiences, any functional impairment due to his subjective stomach pain.  He has also been noted by his private physician to be employed full-time.  See private treatment records, September 23, 2011; August 27, 2012; May 6, 2014.  As such, the Veteran's stomach pain does not amount to a functional impairment of earning capacity, and Saunders is not applicable in this case. 

Accordingly, service connection for a gastrointestinal disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a gastrointestinal disorder, that doctrine does not apply.  38 U.S.C.   § 5107 (b) (2012).  The claim of entitlement to service connection for a gastrointestinal disorder is denied.

Psychiatric Disorder

The Veteran asserts that his acquired psychiatric disorder (depression) is related to his active service.

He was diagnosed with depressive disorder, not otherwise specified (NOS).  See VA treatment notes, February 27, 2009.  He underwent September 2008 to February 2009.  See VA treatment records, September 5, 2008 to February 27, 2009.   

The question for the Board is whether the Veteran's current diagnosis of depressive disorder is related to his active service.   

After a review of the record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder is not warranted.  While the Veteran has a diagnosis of depressive disorder, the competent and probative evidence of record does not demonstrate a nexus between the disorder and his active service.

The Veteran's STRs are absent of any complaints or findings related to a psychiatric condition.  The Veteran reported no such problems or issues at the time of the September 1976 separation examination.

The Veteran's private medical records show that he alternated between depressive symptoms and lack of those symptoms.  He related that he felt down, depressed, hopeless, and had little interest or pleasure in doing things.  See private treatment records, July 13, 2017.  The Veteran related that he did not feel down, depressed, or hopeless, and he did not lose interest or pleasure in doing things.  See private treatment records, August 1, 2017.     


The Veteran received in-patient treatment for alcohol substance disorder, with a secondary diagnosis of major depressive disorder with substance-induced mood disorder.  His treating physician noted that the Veteran has been depressed for many months, and it was, at the time, impossible to differentiate between the substance-induced mood issues and the underlying mood disorder.  See VA treatment records, August 11, 2017 to August 14, 2017.   
            
In sum, there is no medical evidence that the Veteran's depressive disorder is related to his active service.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder fails.  The Veteran's diagnosed disorder cannot be attributed to his active service.  The Federal Circuit has made clear that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered the Veteran's lay statements in support of his claim. Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing an acquired psychiatric disorder, as well as its etiology, these issues fall outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as an acquired psychiatric disorder, and its etiology.  The claims file does not contain any medical records linking the Veteran's disorder to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Accordingly, service connection for an acquired psychiatric disorder is not warranted because the Veteran has not satisfied the third requirement of service connection, i.e. a nexus to active service.  See 38 C.F.R. § 3.303 (2017); see again Gilpin, 155 F.3d at 1353.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claim of entitlement to service connection for an acquired psychiatric disorder is denied.

As a last matter, the Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed acquired psychiatric disorder and its relationship to his active service.  No such an examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. at 81. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence. 

Beyond this fact, the Board finds that the medical evaluations during service and VA treatment records provide more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that a referral for a VA examination concerning the claimed acquired psychiatric disorder is not warranted.

Bilateral Leg Disorder

The Veteran asserts that he experiences a bilateral leg disorder that is related to his active service.

The question for the Board is whether the Veteran has a current diagnosis of a bilateral leg disorder that either began during active service, or is etiologically related to an in-service disease or injury. 

After a review of the record, the Board finds that there is no competent, credible, and probative evidence that would establish that the Veteran experiences a bilateral leg disorder that is etiologically related to his active service. 

The Veteran's service treatment records (STRs) show that he was kicked in the back of the knee and lower right leg while playing basketball.  He was diagnosed with muscle strain and told not to exercise for 48 hours.  See June 27, 1974 STRs.  He was diagnosed with left leg strain in Mary 1974.  The Veteran complained of right upper thigh pain in September 1974, and was diagnosed with an adductor strain on the right side.  The remaining records do not show any other leg issues.  The Veteran reported no leg-related issues or complaints at the time of the September 1976 separation examination.

His VA post-service treatment records show that he broke his left ankle accidentally in or around July or August 2003.  See VA treatment records, August 22, 2003.  The Veteran has related that he has complained about his knee pain "for years."  See VA treatment records, September 6, 2002.  He was assessed as experiencing bilateral knee pain probably related to arthritis.  See VA treatment records, September 17, 2002.        

The Veteran underwent a VA examination for his bilateral leg condition in November 2009.  The Veteran told the examiner that his bilateral leg pain started in 1974.  He denied any injury or trauma to the legs.  He reported constant pain in his calf, hip, and leg that was localized and left like burning, aching, and cramping, bilaterally.  The Veteran denied receiving any treatment for the condition.  The VA examiner noted normal posture and gait, normal leg length, no signs of abnormal weight-bearing or breakdown, no callosities or an unusual show wear pattern, normal range of motion (in the hip, knee, and ankle, bilaterally).  There was no additional limitation of joint function.  X-rays of the right leg were normal.  A detailed examination ruled out any musculoskeletal or vascular conditions.  There were no other abnormalities or issues identified.  The examiner opined that there was no identifiable etiology or pathology present which would allow the examiner to render a diagnosis related the Veteran's legs.  

None of the Veteran's private treatment records show a diagnosis of a bilateral leg disorder.  See private treatment records, April 30, 2010-November 8, 2017.  The Veteran complained of leg pain, noting that he has experienced it since active service, and denied any leg injuries.  See private treatment records, April 25, 2013; July 13, 2017; November 8, 2017.  The Veteran stated that he saw "a specialist" about his legs, but that no issues were found (the physician "didn't find anything wrong.").  See private treatment records, August 30, 2013.  His legs were regularly noted to be normal - there was no swelling, no edema, no tenderness, and no clubbing found.  See private treatment records, August 30, 2014; June 26, 2014.  The Veteran was told to take creatine kinase for his claimed leg pain and magnesium for his claimed leg weakness.  See private treatment records, May 5, 2013.    

Regarding the first element of service connection (i.e. a current disability), importantly, the Veteran's medical records do not show a diagnosis of a bilateral leg disorder.  All treatment records in evidence are completely silent for a chronic bilateral leg disorder.  The November 2009 VA examiner found that the Veteran did not have a bilateral leg disorder.  

As such, the Veteran's claim for entitlement to service connection for a bilateral leg disorder fails.  He did not have a diagnosis of a chronic bilateral leg disorder either in active service or after it.  And the best evidence of record shows that the Veteran does not have a current diagnosis of a bilateral leg disorder.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered whether the Veteran experienced a bilateral leg disorder at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a bilateral leg disorder at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed bilateral leg disorder to active service. 

The Board has considered the Veteran's lay statements in support of his claim.  In multiple statements, the Veteran related that he believed that he had a bilateral leg disorder that was related to his service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a bilateral leg disorder, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a bilateral leg disorder and its etiology.  The claims file does not contain any medical examinations diagnosing the Veteran with a bilateral leg disorder, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Finally, the Board is cognizant of the recent holding in Saunders v. Wilkie which stated that where pain causes functional impairment, a disability for VA compensation purposes exists, even if there is no underlying diagnosis.  Saunders v. Wilkie, No. 17-1466 (Fed. Cir. 2018).  In sum, pain alone resulting in functional impairment is in fact a disability, and should not be summarily discounted as a bar to benefits based on a finding of no current diagnosis.  However, the Veteran does not claim, nor do his medical records show that he experiences, any functional impairment due to his subjective bilateral leg pain.  He has also been noted by his private physician to be employed full-time.  See private treatment records, September 23, 2011; August 27, 2012; May 6, 2014.  As such, the Veteran's bilateral leg pain does not amount to a functional impairment of earning capacity, and Saunders is not applicable in this case. 

Accordingly, service connection for a bilateral leg disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral leg disorder, that doctrine does not apply.  38 U.S.C.   § 5107 (b) (2012).  The claim of entitlement to service connection for a bilateral leg disorder is denied.

Pigmented Penile Macules and ED

The Veteran asserts that his pigmented penile macules and ED are related to his active service.

The Veteran was noted to have pigmented penile macules and ED at the August 2012 VA examination.   

The question for the Board is whether the Veteran's current diagnoses of pigmented penile macules and ED are related to his active service.   

After a review of the record, the Board concludes that entitlement to service connection for pigmented penile macules and ED are not warranted.  While the Veteran has diagnoses of the conditions, the competent and probative evidence of record does not demonstrate a nexus between the pigmented penile macules and/or ED and his active service.

The Veteran's STRs are absent of any complaints or findings related to his groin area besides jock itch (diagnosed as tinea cruris, or groin rash), being hit in the groin (or pulling the groin) while playing basketball, "internal penis itching," and penis irritation.  See September 1975, March 1976, May 1976, and September 1974, respectively.  The Veteran reported no groin-related issues at the time of the September 1976 separation examination.

The Veteran underwent a VA examination in August 2012.  The Veteran told the examiner that his groin rash started in active service.  The examiner stated that the Veteran experienced pigmented penile macule, as he had three brown spots on his penis.  The Veteran stated that the three brown spots were there since his active service and remained unchanged.  The examiner also related that the Veteran claimed a groin rash, but that the groin rash was not evidence on the exam.  The Veteran's penis, testes, epididymis, and prostate were all normal on examination.  The examiner stated that the claimed penile condition was less likely as not related to the Veteran's active service, as there was no groin rash present, and the pigmented penile macule was of unknown etiology.  The examiner also opined that the Veteran's ED was likely due to the combination of the Veteran's age and diabetes mellitus (which is not service-connected).          

The Veteran's private medical records show that he experienced ED/impotence, and took medication for it, which helped.  See private treatment records, June 3, 2011; August 30, 2012.  His genitals seemed otherwise normal.  See private treatment records, March 8, 2011; June 3, 2011.  The Veteran denied ED or any other penis-related issues in September 2013.  See private treatment records, September 23, 2013.            

In sum, there is no medical evidence that the Veteran's pigmented penile macules and ED are related to his active service.  As such, the Veteran's claims for service connection for pigmented penile macules and ED fail.  The Veteran's diagnosed disorders cannot be attributed to his active service.  The Federal Circuit has made clear that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered the Veteran's lay statements in support of his claims. Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing pigmented penile macules and ED, as well as their etiologies, these issues fall outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as pigmented penile macules and/or ED, and their etiologies.  The claims file does not contain any medical records linking the Veteran's disorders to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

Accordingly, service connection for pigmented penile macules and ED is not warranted because the Veteran has not satisfied the third requirement of service connection, i.e. a nexus to active service.  See 38 C.F.R. § 3.303 (2017); see again Gilpin, 155 F.3d at 1353.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claims of entitlement to service connection for pigmented penile macules and ED is denied.





____________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Scott Scurfield, Attorney

Department of Veterans Affairs


